Title: From Thomas Jefferson to Lucy Ludwell Paradise, 11 September 1788
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell


          
            
              Dear Madam
            
            Paris Sep. 11. 1788.
          
          Being much engaged, it was not possible for me to answer your favor of to-day in the moment of receiving it. Mr. Paradise has agreed to give you an order for the whole dividend, except Count Zenobio’s part. As to this, he does not seem to have a right to dispose of it, because Count Zenobio lent on an engagement to receive his interest from that fund, and though he has not called for it, he has a right to do so when he pleases, and to impeach the honor of Mr. Paradise should he have diverted that part of the dividend to any other purpose. Dr. Bancroft’s application for the same money paiable in the fall seems not admissible. Your support must be attended to in the first instance, and this money, which is the surest, should be sacredly kept for your use. Next to this, Mr. Paradise’s support must be ensured. I think therefore he should desire Mr. Anderson to send him the first hundred guineas he receives from America, to Bergamo, to answer his purposes to the first day of January when the regular provision is to commence.
          
          This being done the demands for Abbot and Mrs. Stevenson might come in next on the American remittances. I should hope that Mr. Anderson, seeing that all the American remittances were to come to his hands, would not hesitate to advance immediately 100. guineas to Mr. Paradise by a bill on Milan or Venice, which might arrive at Bergamo nearly as soon as Mr. Paradise would.
          I beg you, my dear Madam, not to add to the circumstances of your uneasiness, that of not leaving tokens of remembrance to my daughters. Their acquaintance with you will be a sufficient ground of friendly remembrance. I should be sorry were they to need a motive of any other kind. I have been not a little afflicted that my situation here has not permitted me to relieve yours more substantially. I have the honour to be with very great respect Dr. Madam Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        